DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 10-15, in the reply filed on October 17, 2022 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Drawings
The drawings are objected to because the figures are improperly cross hatched. All of the parts shown in section, and only those parts, must be cross-hatched, for example the cross-hatching pattern for the metal / plating, and that for the resin / insulating materials are not proper. The cross-hatching patterns should be selected from those shown in the MPEP based on the material of the part (drawing symbol as shown in MPEP § 608.02 (IX). See also 37 CFR 1.84(h) (3) and MPEP § 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
The abstract may be changed represent the elected invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Roy (US 2010/0163295).
Regarding claim10, Roy, figure 1, discloses a package substrate structure, comprising: a substrate (106), comprising a first hole (hole for plated through hole 108) with a first radial dimension (see figure); a first metal layer located on a sidewall of the first hole to form a first via (108, with metal layer); a dielectric layer (dielectric layer in the via 108, see figure 3B for detail), filled in the first via (see figure), comprising a second hole with a second radial dimension (hole forming inner via hole), wherein the second radial dimension is smaller than the first radial dimension (see figure), and the dielectric layer separates the second hole and the first metal layer (see figure); and a second metal layer, filled in the second hole and electrically isolated from the first metal layer to form a second via (see figure, detail in figure 3E, 310).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy as applied to claim 10 above.
Regarding claim 11, Roy further discloses wherein the substrate comprises a first surface and a second surface opposite to each other, a reference layer is formed above the first surface and/or the second surface, the first metal layer is connected to the reference layer, and the reference layer is connected to a power source or ground  (upper and lower metal layer on the substrate 106, see figure). 
Though, Roy does not explicitly disclose the metal layer being connected to ground or power, it discloses the structure. How the structure is being used does not change the structure, it only require the metal layer to be capable of being used as power / ground layer. 
Additionally, It has been held that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138, (CCPA 1946). Therefore, Roy meets the limitations.

Regarding claim 14, Roy further discloses a signal layer, wherein the signal layer is connected to the second metal layer by means of stacked vias (obvious as shown in figure 1 of Roy, second metal layer with stacked via in layer 114).  
Though, Roy does not explicitly disclose the second metal layer being used as a signal layer, it discloses the structure. How the structure is being used does not change the structure, it only require the second metal layer to be capable of being used as a signal layer.
Additionally, It has been held that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138, (CCPA 1946). Therefore, Roy meets the limitations.

Claim(s) 12, and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the Roy, as applied to claim 10 above, and further in view of Iguchi (US 2004/0212971), and Tanaka (US 2008/0236881).
Regarding claim 12, Roy does not disclose wherein the first radial dimension of the first hole is between 75 microns and 5000 microns, the second radial dimension of the second hole is between 45 microns and 100 microns, and the difference between the first radial dimension of the first hole and the second radial dimension of the second hole is greater than or equal to 40 microns.
Iguchi discloses a printed circuit board with second and first via (co-axial via), and recites that the relative diameters would be selected to control the characteristic impedance, paragraph 0072.
Tanaka discloses a printed circuit board with second and first via (co-axial via), and recites that the relative diameters would be selected to control the characteristic impedance, paragraph 0047.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Roy with the first radial dimension of the first hole is between 75 microns and 5000 microns, the second radial dimension of the second hole is between 45 microns and 100 microns, and the difference between the first radial dimension of the first hole and the second radial dimension of the second hole is greater than or equal to 40 microns, as taught by Iguchi, and Tanaka, in order to control the impedance, including the desired current carrying capacity. 

Regarding claim 13, the modified substrate of Roy further discloses wherein the material of the dielectric layer formed of resin ink (obvious as disclosed by Tanaka, paragraph 0032, in order to have desired insulating properties), and  the materials of the first metal layer and the second metal layer are both copper (paragraph 0021, Roy).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified substrate of Roy, as applied to claim 10 and 14 above, and further in view of Kripesh (US 2007/0222083).
Regarding claim 15, the modified substrate of Roy further discloses wherein the signal layer comprises: an insulating layer formed above a surface of the substrate, wherein the insulating layer includes a through hole, the through hole exposes the second metal layer (considering the pad as a part of the second via, additionally, see explanation below with respect to Kripesh), and a conductive plug is filled in the through hole; and a signal metal layer (metal layer on the upper layer, formed above the insulating layer 114, see explanation below), wherein the signal metal layer is electrically connected to the conductive plug (see figure, insulating layer 114 with via in the insulating layer).
Though, Roy does not explicitly disclose the second metal layer being as a signal layer, it discloses the structure. How the structure is being used does not change the structure, it only require the metal layer to be capable of being used as a signal layer. 
Additionally, It has been held that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138, (CCPA 1946). Therefore, Roy meets the limitations.
Additionally, Kripesh, figure 9, discloses a substrate with a hole having a first metal layer (34), a dielectric (38) filled in the first hole, with a second hole in the dielectric, and second metal layer (46), in the second hole. Kripesh further disclose an metal layer (forming element 50), with an opening exposing the second metal layer, and forming a stacked via, connecting the second metal layer with the metal layer.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filed date of the application to provide the modified board Roy with a stacked via, as taught by Kripesh in order to connect the via with the metal layer, for necessary interconnection. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishida (US 2011/0209911), figure 1, discloses a substrate (22) with first and second via (co-axial via), with a stacked via in the insulating layer (72) connected to the via in the center.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / November 2, 2022